EXHIBIT A
US District Judge
The Honorable Paul Oetken
District of New York




Honorable Judge Oetken,

I write this letter with a deep sadness for Todd Capser, his children and his family.
Let me say without question, I do not, in any way, condone his behavior. When the
story came to my attention in the Billings Gazette, I was shocked and extremely
dismayed.

I have worked as a Juvenile Probation Officer, Deputy Sheriff and a US Marshall for
the District of Montana and came into contact with some extremely dangerous
criminals. I can say with no hesitation that Todd is not one of them.

I can say, he did help me on my unsuccessful run for Congress in 1996 and I found
him to be very stable and trustworthy. I have known the Capser family for many
years and he was very well thought of in the community. I thought he would be a
good asset for my campaign.

I believe Todd has a good heart and apparently lost his way when he got into some
sort of financial distress. Knowing Todd, I am optimistic he has learned his lesson
well. I know what he has got himself into, was a mess for sure. I am hopeful your
sentence will be one that will get him back to that honest young man who worked
for me years ago.

To my knowledge he has never been in any kind of trouble in the past and
desperately needs an opportunity to move forward to support his family with honor
and integrity. I believe him to be a good man deep down and I am hopeful with the
proper supervision he will never be in any kind of trouble again.

Judge, I want to thank you for your time and consideration in reading this letter.

Sincerely,




Dwight Mackay
Retired US Marshal
District of Montana
